IN THE UNITED STATES COURT OF APPEALS

                             FOR THE FIFTH CIRCUIT

                                ______________

                                 No. 95-60545
                               Summary Calendar
                                ______________


WILLIE RELLIFORD,                                      Plaintiff-Appellant,

                                    versus

HOLLY SPRINGS, MISSISSIPPI; ANTHONY MARION, Chief of Police,
Individually and in his official capacity; WILLIAM HENLEY,
Individually and in his official capacity as an Alderman of
the City of Holly Springs, Mississippi; EDDIE LEE SMITH, JR.,
Mayor, Individually and in his official capacity as Mayor of
Holly Springs, Mississippi; WESLEY CRUTCHER, Individually and in
his official capacity,
                                             Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                         (1:93-CV-113-B-A)
_________________________________________________________________

                               February 8, 1996

Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM*:

     Plaintiff-Appellant Willie Relliford ("Relliford") appeals the

district court's       granting    of   Defendants-Appellees'    motion     for

summary judgment and dismissal of Relliford's pendent state law

claims.      After review of the record and counsels' briefs in this

case,   we    affirm   the   judgment   of   the   district   court   for   the

following reasons.


    *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
     With regard to Relliford's § 1983 claim alleging Defendants-

Appellees    deprived   him   of   property   and   liberty   interests   in

violation of his due process rights, we find that our decision in

McMillian v. City of Hazlehurst, 620 F.2d 484 (5th Cir. 1980) is

controlling.    Relliford's reliance on Conley v. Board of Trustees

of Grenada County Hospital, 707 F.2d 175 (5th Cir. 1983) is

misplaced.     In Conley, we distinguished McMillian because the

statutes governing municipal and hospital employees were different.

Id. at 175.    The language in the policy manual in the instant case

"does not purport to limit the municipality's employment rights or

abrogate the application of Miss. Code Ann. § 21-3-5 to permit it

to discharge police employees without cause."         McMillian, 620 F.2d

at 485.     And like the ordinance in McMillian, the policy manual

does not undertake to make its provisions the exclusive basis for

dealing with the municipality's police officers.          Moreover, while

the language in the policy manual specifies that major offenses may

result in termination, it does not limit the possible reasons for

termination to those offenses listed.           Thus, we find that the

policy manual in effect in this case does not create a property

interest.    See Moulton v. City of Beaumont, 991 F.2d 227, 232 n.28

(5th Cir. 1993).

     As to Relliford's pendent state law claims, we find that the

district court did not abuse its discretion in dismissing them

pursuant to 28 U.S.C. § 1367(c).       See Noble v. White, 996 F.2d 797,

800 (5th Cir. 1993).          Dismissal of pendent state law claims

pursuant to § 1367(c) is without prejudice.         See Wong v. Stripling,


                                      2
881 F.2d 200, 204 (5th Cir. 1989).   AFFIRMED.




                                3